Title: To Thomas Jefferson from Robert Walsh, 1 December 1823
From: Walsh, Robert
To: Jefferson, Thomas


Dear Sir
Philadelphia
Decr 1s 1823
Mr Ralston, son of one of our principal citizens, and a young gentleman distinguished by his intelligence and breeding, may venture to call at Monticello, in the course of this month, in order to pay the homage due from every American youth, to its master. I know him well and esteem him greatly. He has travelled in Europe & has brought back much information of a valuable kind.I tender my very respectful compts to your family & am,with sincere veneration,your faithful servtRobert Walsh Jr.